—Order and judgment (one paper), Supreme Court, New York County (Diane Lebedeff, J.), entered June 3, 1992, which denied petitioner’s application to vacate an arbitration award and granted respondent’s cross motion to confirm the award, unanimously affirmed, with costs.
The award was not irrational and the arbitrator did not exceed his authority (Twiss Assocs. v Imptex Intl. Corp., 189 AD2d 672). Petitioner’s allegations of arbitrator misconduct and partiality are not demonstrated in the record and in any event, even if meritorious, do not warrant vacating the award in the absence of a showing of any resulting prejudice (see, Rose v Lowrey & Co., 181 AD2d 418). Concur — Murphy, P. J., Carro, Ellerin, Kupferman and Asch, JJ.